In a proceeding pursuant to CPLR article 78 to review a determination of the State commissioner, dated May 27, 1977 and made after a statutory fair hearing, which affirmed a determination of the local agency denying the petitioner’s request for a special grant of public assistance to purchase furniture, the State commissioner appeals from a judgment of the Supreme Court, Kings County, entered November 17, 1977, which, inter alia, (1) annulled the determination and (2) directed that the petitioner be provided with the assistance sought. Judgment affirmed, without costs or disbursements. Petitioner is the recipient of a grant of aid to dependent children for herself and six minor children. She left her uninhabitable first-floor apartment at the direction of the local agency to take shelter with a friend who has seven children and is also a recipient of assistance. Several days after petitioner left there was a fire in her building. When she returned shortly thereafter she found the first floor boarded up and the upper floors burned out. She was unable to gain entry into the building and there was no one to speak to concerning what had occurred. An agency representative who visited the premises a few days later and tried unsuccessfully to reach the landlord was also unable to learn whether petitioner’s furniture was still in the apartment and in a usable condition. The State commissioner affirmed the local agency’s denial of petitioner’s request for furniture. In our opinion, under the circumstances of this record, the refusal to make the grant was an improvident exercise of discretion (see Social Services Law, § 131, subd 1; § 350-j, subd 3). Suozzi, J. P., O’Connor, Lazer and Gulotta, JJ., concur.